Citation Nr: 0931596	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the noncompensable evaluation 
assigned for his service-connected bilateral hearing loss 
does not accurately reflect the severity of the disorder.

The Veteran was afforded a VA audiology examination in 
connection with his claim in May 2005.  Although the examiner 
provided the audiometric findings, the examiner did not 
comment on the functional effects caused by the hearing 
disability.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  Given the above, the 
Board finds that further VA examination of the Veteran is 
required prior to adjudication of this appeal.

In addition, the Board points out that although the Veteran 
received notice under 38 U.S.C.A. § 5103(a) in March 2005 as 
to the increased rating claim, during the pendency of this 
appeal, in an opinion the Court established enhanced 
notification duties with respect to increased rating claims.  
Specifically, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court held that a notice letter must inform the 
Veteran that, to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

In this case, the March 2005 correspondence did not provide 
the Veteran with the type of notification now required by 
Vazquez-Flores.  Thus, on remand, the Veteran should be 
provided with appropriate 38 U.S.C.A. § 5103(a) notice.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should sent a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), with respect to his 
increased rating claim.  The letter must 
advise the Veteran of the information and 
evidence necessary to substantiate his 
increased rating claim with the 
specificity required by Vazquez- Flores.

2.  The Veteran should be requested to 
identify any medical treatment for his 
service-connected bilateral hearing loss 
since April 2007.  If such records are 
identified, and after obtaining any 
necessary authorization, they should be 
obtained and associated with the claims 
file.   

3.  The Veteran should be afforded a VA 
audiological examination to ascertain the 
severity of his bilateral hearing 
disability. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner is 
specifically requested to fully describe 
the functional effects caused by the 
Veteran's hearing disability.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




